DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	The Preliminary Amendment filed on 15 February 2019 has been entered; claims 1-14 remain pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the first and second polymerization inhibitors being embodied as recited in claims 7 and 9 for claim 1 and as in claim 14 for claim 13, does not reasonably provide enablement for all potential polymerization inhibitors within the scope of claims 1-6, 8, and 10-13.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make (claims 13 and 14) and use (claims 1-12) the invention commensurate in scope with these claims.  The Specification provides an example calculation for the partition coefficient for . 
The Examiner submits that unless the hydrocarbon content and distribution of the pygas (simulated or otherwise) is known (and it is not described either in Examples 1-3 or claims 2-3), as well as the content of pygas and water in the mixture, and the concentration of the inhibitor is set to a specific value, one of ordinary skill in the art would not be able to determine whether a specific first and/or second polymerization inhibitor meets the partition coefficient limitations without undue experimentation.  Additionally, the Examiner notes that it is possible that prior art may disclose differing experimental conditions which include various compositions of pygas-water mixtures, temperature, different/more effective mixing of the inhibitors, different procedures for determining the concentration of the inhibitors in each phase, etc., which may also impact the scope of the experimentation needed to make the determination of which inhibitors meet the partition coefficient limitations.  Lastly, the Examiner submits additional complications in experiments may arise since claims 2-3 require determination of the pygas-water partition coefficient from a pygas-water mixture which does not even represent the same pygas-water content and/or same distribution of hydrocarbons in the pygas in the process water of claim 1.
For the sake of compact prosecution, the Examiner will interpret claims 1-6, 8, and 10- 13 as being met by a teaching of any first and second polymerization inhibitors which have differing solubility from each other and are added to process water (see rejection of claims over Stark below), and will interpret claim 1-6, 8, and 10-13 as being met by a teaching of the polymerization inhibitors as defined in claims 7 and 9 for claim 1 and claim 14 for claim 13 in a second interpretation (see rejections of claims over Bernadin and then separately over Buccolini below), as discussed in more detail in the art rejections below.
Regarding the dependent claims not specifically discussed above, they are rejected for being dependent on a rejected base claim. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claims 1 and 13, the following limitations render the claims indefinite: “the first polymerization inhibitor has/having a pygas-water partition coefficient of about 0.0001 to 9, the second polymerization inhibitor has/having a pygas-water partition coefficient of about 1000 to about 50,000”, as the metes and bounds of the scope of appropriate first and second polymerization inhibitors is not defined for many of the reasons discussed above in the scope of enablement rejection.  Paragraphs [0057-0063] of the Specification provide a method for determining the pygas-water partition coefficient for some examples that are consistent with claims 7, 9, and/or 14; however, the rest of the claims are open to other polymerization inhibitors that can meet the range in partition coefficient for the first and second polymerization inhibitors.  The root of the problem of indefiniteness is that the calculation of partition coefficient will change based on experimental conditions, and specifically the concentration of inhibitor, the 
For the purposes of examination, the Examiner will take the same interpretation of the claims as discussed above in the scope of enablement rejections. 
With respect to claims 2 and 3, the limitations are rendered indefinite, as it is unclear to the Examiner how the partition coefficients obtained from simulated or just the water or pygas portions of the process water would be the same or similar to pygas-water partition coefficients in the process water of claim 1. 
Regarding claim 10, the limitation “the pyrolysis plant” lacks antecedent basis in the claim language. 
Regarding claims 4-9, 11, 12, and 14, they are rejected for being dependent on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (EP # 1897908A1), hereinafter “Stark”.
With respect to claims 1-6, 8, and 11-13, Stark teaches a method of reducing fouling in ethylene dilution steam generators or water quench systems or process water strippers (equipment defined in as consistent with “a water recycling loop” in Paragraph [0015] of the Specification), the method comprising applying isopropylhydroxyl amine (first polymerization inhibitor) and N, N-dialkyl fatty acid amide (second polymerization inhibitor) to a process water within the water recycling loop to form a treated process water in contact with (interior surfaces of) process equipment (Paragraphs [0020, 0021]; claims 18 and 19), the total concentration of the first and second polymerization inhibitors in the treated process water is 100 ppm (see Example 1, Paragraphs [0023-0025]), a discrete value between “about 5 ppm to 500 ppm.  Stark discloses that the functionality of the disclosed composition includes inhibiting auto-polymerization of hydrocarbons (Paragraph [0012]). 
Although a pygas-water partition coefficient is not disclosed, the Examiner submits that it would have been obvious to one of ordinary skill in the art that ispropyl hydroxyl amine is soluble in water, which would make it consistent with low values of partitioning in the pygas phase or in other words, considered to be consistent with a pygas-water partition coefficient of 
In support of this position, the Examiner further notes that the partition coefficient range for the first and second polymerization inhibitors span 4-5 orders of magnitude.  There is no evidence indicating such partition coefficients are critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Stark discloses a preferred ratio of 1:1 to 1:2 for the ratio of added ispropyl hydroxyl amine and N-,N-dialkyl fatty acid amides (Paragraph [0014]), a discrete range within “1:9 to 9:1”. 
Stark discloses that the temperature of the treated process water is 100°C (Paragraph [0024]), discrete value between “60 to 100°C”. 

Claims 7, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (EP # 1897908A1) as applied to claims 1 and 13 above, and further in view of Gropp et al. (U.S. Patent Publication # 2010/0314239), hereinafter “Stark”, and “Gropp”.
With respect to claims 7, 9, and 14, Stark does not specifically teach that the first and second polymerization inhibitors are embodied as claimed.
	Gropp teaches mixtures comprising N,N'-(diphenyl)-p-phenylenediamine (alkylated 1,4-phenylenediamine), 4-hydroxy-2,2,6,6-tetramethylpiperidine 1-oxyl, p-phenylenediamine (1,4-phenylenediamine) (Paragraph [0021]).  
	It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to either replace the polymerization inhibitors of Stark with the mixtures of polymerization inhibitors as taught by Gropp or to simply add the polymerization inhibitors as In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stark et al. (EP # 1897908A1) as applied to claim 1 above, and further in view of Howdeshell et al. (U.S. Patent Publication # 2005/0263437), hereinafter “Stark”, and “Howdeshell”.
With respect to claim 10, Stark does not disclose that the applying is downstream from a coalescer in a pyrolysis plant, but does teach that the equipment comprises ethylene process production (Paragraph [0020]). 
Howdeshell teaches a coalescing unit (Paragraph [0012]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the coalescing unit upstream from the applying the polymerization inhibitors in Stark because Stark teaches that the process water comprises that which is obtained from ethylene production (Paragraph [0020]), and because Howdeshell teaches that process water and ethylene quench water are treated with a coalescing unit prior to further cleaning and steam generation (Paragraph [0012]).  Stark teaches that the invention is used with dilution steam generators (Paragraph [0012]) which separate and recover ethylene quench water from hydrocarbons, recover heat, and generate steam for pyrolysis furnaces (see Paragraph [0005] of Howdeshell).
	
Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bernadin et al. (WO # 2015/055843), hereinafter “Bernardin”.

A dosage of polymerization inhibitors is not provided, nor is a ratio; however, the Examiner submits that there is no evidence such ratio or dosages are critical. If a mixture of polymerization inhibitors is added, they necessarily have a dosage with respect to the process water and a ratio with respect to each other.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the recited ranges in pygas-water partition coefficients recited in claims 1, 6, 8, and 13 as well as their determination in claims 2 and 3, the Examiner submits that Bernadin meets or renders obvious these limitations, as a first polymerization inhibitor and second polymerization inhibitor are embodied as recited in claims 7, 9, and 14. 

Claims 1-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Buccolini et al. (WO # 01/47844), hereinafter “Buccolini”.

With respect to the limitation “water recycling loop”, Buccolini discloses that the mixture of polymerization inhibitor is added to supply streams (process waters) which contact surfaces in transfer pipes, heat exchangers, distillation columns within petrochemical plants which produce pyrolysis gasoline (i.e., “pygas”) (Page 2, lines 2-32; Page 3, lines 4-11), considered to be consistent with what is disclosed in Paragraph [0015] of the Specification. 
Buccolini and the claims differ in that Buccolini does not teach the exact same proportions for the dosage of first and second polymerization inhibitors as recited in the instant claims; however, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the range in dosage taught by Buccolini overlaps the instantly claimed proportions and therefore is considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in Buccolini, particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ2d 1379 (CAFC 2003).

With respect to the temperature recited in claims 11 and 13, Buccolini discloses a temperature of 120°C in an example embodiment (Page 6, lines 27-28), which is above the recited range of “60 °C to 110 °C”; however, it has been held that differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of ranges is the optimum combination of values (MPEP 2144.05.II.A.).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Buccolini et al. (WO # 01/47844) as applied to claim 1 above, and further in view of Howdeshell et al. (U.S. Patent Publication # 2005/0263437), hereinafter “Buccolini”, and “Howdeshell”.
With respect to claim 10, Buccolini does not disclose that the applying is downstream from a coalescer in a pyrolysis plant, but does teach that the equipment comprises olefin production with pyrolysis (Pages 1-3). 
Howdeshell teaches a coalescing unit (Paragraph [0012]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to add the coalescing unit upstream from the applying the polymerization inhibitors in Buccolini because Buccolini teaches that the process streams are those contained within or obtained from olefin production with pyrolysis (Pages 1-2), and because Howdeshell teaches that process water and ethylene quench water are treated with a coalescing unit prior to further cleaning and steam generation (Paragraph [0012]).  Howdeshell teaches that ethylene 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARE M PERRIN whose telephone number is (571)270-5952.  The examiner can normally be reached on 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.